                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION

MICHAEL ZITO and CATHERINE ZITO,                       )
                                                       )
                               Plaintiffs,             )
                                                       )        JUDGMENT IN A
                                                       )        CIVIL CASE
v.                                                     )        CASE NO. 2:19-CV-11-D
                                                       )
NORTH CAROLINA COASTAL RESOURCES                       )
COMMISSION,                                            )
                                                       )
                               Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS the Commission's
motion to dismiss [D.E. 36] and DISMISSES the complaint WITHOUT PREJUDICE for lack of
subject-matter jurisdiction. The court DENIES as moot the Federation's motion to intervene
[D.E. 24] and the Zitos' motion to clarify the stipulated
administrative facts [D.E. 46].


This Judgment Filed and Entered on March 27, 2020, and Copies To:
J. David Breemer                                       (via CM/ECF electronic notification)
Glenn E. Roper                                         (via CM/ECF electronic notification)
Erin E. Wilcox                                         (via CM/ECF electronic notification)
Mary L. Lucasse                                        (via CM/ECF electronic notification)
Marc D. Bernstein                                      (via CM/ECF electronic notification)
Blakely E. Hildebrand                                  (via CM/ECF electronic notification)
Sierra B. Weaver                                       (via CM/ECF electronic notification)
Ramona H. McGee                                        (via CM/ECF electronic notification)


DATE:                                                  PETER A. MOORE, JR., CLERK
March 27, 2020                                         (By) /s/ Nicole Sellers
                                                                Deputy Clerk
